UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2402



DONOVAN R. MURRAY,

                                            Petitioner - Appellant,

         versus

COMMISSIONER OF THE INTERNAL REVENUE SERVICE,

                                             Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 95-2589)


Submitted:   January 11, 1996            Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Donovan R. Murray, Appellant Pro Se. Gary R. Allen, William Sears
Estabrook, III, Paula Keyser Speck, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the tax court's order upholding the

Commissioner's   assessment   of   deficiencies   and   penalties   with

respect to his 1990, 1991, and 1993 federal income tax liabilities.

We have reviewed the record and the tax court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
tax court. Murray v. Commissioner, Tax Ct. No. 2589-95 (U.S. Tax
Ct., June 15, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                              AFFIRMED




                                   2